     Case 2:19-cv-03984-RGK-AFM Document 1 Filed 05/07/19 Page 1 of 36 Page ID #:1




 1   NICOLA T. HANNA
 2   United States Attorney
     THOMAS D. COKER
 3   Assistant United States Attorney
 4   Chief, Tax Division
     ANDREW T. PRIBE (CA SBN 254904)
 5   Assistant United States Attorney
 6        Federal Building, Suite 7211
          300 North Los Angeles Street
 7
          Los Angeles, California 90012
 8        Telephone: (213) 894-6551
 9        Facsimile: (213) 894-0115
          E-mail: andrew.t.pribe@usdoj.gov
10
11   Attorneys for the United States of America

12
                            UNITED STATES DISTRICT COURT
13                         CENTRAL DISTRICT OF CALIFORNIA
14                               WESTERN DIVISION

15   UNITED STATES OF AMERICA,                Case No.: 2:19-cv-03984
16              Plaintiff                     Complaint to Reduce FBAR Penalty to
17                                            Judgment
                      v.
18
     TEYMOUR KHOUBIAN,                        Personal identifiers have been
19                                            redacted.
20              Defendant

21
22
23
24
25
26
27
28
     Case 2:19-cv-03984-RGK-AFM Document 1 Filed 05/07/19 Page 2 of 36 Page ID #:2




 1         The United States of America, Plaintiff, for its complaint against
 2   Teymour Khoubian, Defendant, alleges:
 3
 4   I.    Jurisdiction and venue.
 5         1.    This court has jurisdiction over this action under 28 U.S.C.
 6   §§ 1331 and 1345 because this action arises under the laws of the United
 7   States and because the United States is the plaintiff.
 8         2.    This action is brought under 31 U.S.C. § 3711(g)(4)(C) at the
 9   direction of the Attorney General of the United States and at the request of,
10   and with the authorization of, the Chief Counsel of the Internal Revenue
11   Service, a delegate of the Secretary of the Treasury.
12         3.    Venue for this action is within the Central District of California
13   under 28 U.S.C. § 1391 because Defendant resides within this judicial
14   district and a substantial part of the events or omissions giving rise to the
15   claim occurred within this judicial district.
16
17   II.   Statutory and regulatory provisions for the FBAR penalty.
18         4.    Section 5314 of Title 31 of the United States Code authorizes the
19   Secretary of the Treasury to require United States citizens and residents to
20   report certain transactions with foreign financial agencies.
21         5.    Under the implementing regulations of 31 U.S.C § 5314, “[e]ach
22   United States person having a financial interest in, or signature or other
23   authority over, a bank, securities, or other financial account in a foreign
24   country shall report such relationship to the Commissioner of Internal
25   Revenue for each year such relationship exists[.]” 31 C.F.R. § 1010.350(a).
26         6.    This report must be filed on a Report of Foreign Bank and
27   Financial Accounts, which is also referred to as an FBAR. The report is due
28   by June 30 “of each calendar year with respect to foreign financial accounts
                                             1
     Case 2:19-cv-03984-RGK-AFM Document 1 Filed 05/07/19 Page 3 of 36 Page ID #:3




 1   exceeding $10,000 maintained during the previous calendar year.” 31 C.F.R.
 2   § 1010.306(c).
 3         7.    For willful violations of the reporting requirements mandated by
 4   31 U.S.C. § 5314, Congress—through 31 U.S.C. § 5321(a)(5)(C)(i)—
 5   authorized a maximum penalty of the greater of (1) $100,000 or (2) 50% of
 6   the balance in the account at the time of the violation.
 7         8.    Under 31 U.S.C. § 5321(b)(2)(A), the Government may bring suit
 8   to recover the penalty assessed under 31 U.S.C. § 5321(a) at any time before
 9   the end of the 2-year period beginning on the date the penalty was assessed.
10
11                                       Count I
12                    Claim to reduce FBAR penalty to judgment
13         9.    Teymour Khoubian was born in Iran.
14         10.   In September 2008, Teymour Khoubian became a United States
15   citizen.
16         11.   For tax year 2010, Teymour Khoubian had at least one foreign
17   account subject to the reporting requirement of 31 U.S.C. § 5314 as
18   implemented under 31 C.F.R. §§ 1010.350(a) and 1010.306(c).
19         12.   In tax year 2010, Teymour Khoubian had signature authority
20   over and was a beneficiary of account number [xxxx]12 at Bank Leumi le-
21   Israel, B.M., (“Bank Leumi”) in Tel Aviv Israel, which had a highest account
22   balance during 2010 of $18,408,987, and a balance on June 30, 2011, of
23   $15,372,007.
24         13.   In tax year 2010, Teymour Khoubian was the beneficial owner of
25   an account at Commerzbank AG in Germany.
26         14.   For tax year 2010, Teymour Khoubian willfully did not disclose
27   all of his foreign accounts as required by law.
28
                                             2
     Case 2:19-cv-03984-RGK-AFM Document 1 Filed 05/07/19 Page 4 of 36 Page ID #:4




 1         15.   As of at least 2009, Teymour Khoubian was aware that the
 2   Internal Revenue Service had a program called the Offshore Voluntary
 3   Disclosure Program, which allowed U.S. taxpayers to voluntarily disclose
 4   their previously undisclosed foreign accounts.
 5         16.   Beginning in 2009 and continuing until 2012, Teymour Khoubian
 6   had multiple discussions with bankers at Bank Leumi seeking, and in some
 7   cases receiving, assurances that Bank Leumi would not disclose the
 8   existence of his accounts to the Internal Revenue Service.
 9         17.   During 2011 and 2012, Bank Leumi requested that Teymour
10   Khoubian sign a Form W-9 for the purposes of U.S. tax reporting, which
11   Teymour Khoubian declined to do on multiple occasions.
12         18.   As late as 2012, Teymour Khoubian attempted to persuade
13   bankers at Bank Leumi to assist him in further concealing his accounts from
14   the IRS by: (1) putting the accounts in a relative’s name; (2) using his
15   Iranian passport to document him as a non-U.S. person; and (3) transferring
16   his funds to his account at Commerzbank in Germany, where he was
17   identified as an Iranian citizen.
18         19.   Teymour Khoubian prepared his own federal income-tax return
19   for tax year 2010.
20         20.   Teymour Khoubian’s federal income-tax return for tax year 2010
21   was materially false in the following respects: (1) it omitted at least $291,400
22   of interest earned from Bank Leumi, which Teymour Khoubian knew should
23   have been reported; and (2) it failed to disclose Teymour Khoubian’s
24   ownership interest in and signature authority over his foreign accounts at
25   Bank Leumi and Commerzbank.
26         21.   In efforts to conceal his foreign accounts from the Internal
27   Revenue Service, on September 12, 2012, when Teymour Khoubian was
28   questioned by special agents of the Criminal Investigation Division of the
                                             3
     Case 2:19-cv-03984-RGK-AFM Document 1 Filed 05/07/19 Page 5 of 36 Page ID #:5




 1   Internal Revenue Service about his accounts at Bank Leumi, he falsely
 2   stated that the Bank Leumi accounts were not in his name and that he was
 3   not aware of the rules requiring U.S. persons to report their foreign
 4   accounts.
 5         22.   On May 25, 2017, the IRS assessed an FBAR penalty of
 6   $7,686,003.50 against Teymour Khoubian.
 7         23.   On March 16, 2018, the IRS demanded that Teymour Khoubian
 8   pay the FBAR penalty that was assessed against him on May 25, 2017.
 9         24.   Teymour Khoubian did not pay any portion of the FBAR penalty
10   against him within 90 days of the March 16, 2018, demand for payment.
11         25.   Under 31 U.S.C. § 3717(e), Teymour Khoubian is liable for a
12   failure-to-pay penalty of 6% per annum for any portion of the FBAR penalty
13   that remained unpaid after 90 days from March 16, 2018.
14         26.   On November 1, 2018, Teymour Khoubian and his attorney
15   executed a plea agreement in United States v. Teymour Khoubian, case no.
16   17-cr-452 MWF (C.D. Cal.).
17         27.   A copy of the plea agreement referred to in paragraph 26 is
18   attached as exhibit 1.
19         28.   Paragraph 3(f) of the plea agreement states:
20         Defendant further agrees that he was assessed a Report of Foreign
21         Bank and Financial Accounts penalty (“FBAR penalty”) of $7,686,004,
22         under section 5321(a)(5) and/or 5321(a)(6) of Title 31 of the United
23         States Code. This penalty was assessed because defendant willfully
24         failed to file an FBAR for calendar year 2010. Defendant waives any
25         and all defenses to the assessment and collection of the FBAR penalty
26         under Title 31 of the United States Code, including any defense based
27         on the expiration of the period of limitations on the assessment or
28         collection of penalties and interest.
                                             4
     Case 2:19-cv-03984-RGK-AFM Document 1 Filed 05/07/19 Page 6 of 36 Page ID #:6




 1         29.   Paragraph 3(g) of the plea agreement states:
 2         Defendant agrees to the entry of a civil judgment in favor of the United
 3         States and against Teymour Khoubian for $7,686,004, which was
 4         assessed on May 25, 2017, plus all subsequent statutory accruals
 5         including interest and penalties.
 6         30.   Paragraph 3(h) of the plea agreement states:
 7         Defendant agrees to pay the total sum of money regarding his FBAR
 8         penalty prior to sentencing to the United States Treasury, pursuant to
 9         the instructions provided to defendant and defendant’s counsel by the
10         Department of Justice Tax Division Trial Attorney.
11         31.   On April 25, 2019, Teymour Khoubian delivered to the United
12   States Attorney’s Office a check in the amount of $7,686.003.50 to be applied
13   to his 2010 FBAR penalty.
14         32.   As of April 26, 2019, the total outstanding balance of Teymour
15   Khoubian’s liability under 31 U.S.C. § 5321(a)(5) for the calendar year
16   2010—without consideration of Teymour Khoubian’s April 25, 2019,
17   payment—was computed to be $8,244,028.94 including interest in the
18   amount of $85,493.63 and the late-payment penalty provided for under 31
19   U.S.C. § 3717(e)(2) in the amount of $472,531.31.
20         33.   The United States is entitled to judgment against Teymour
21   Khoubian for $558,022.44 as of April 26, 2019, plus all subsequent statutory
22   accruals including interest and penalties, plus costs and expenses, less an
23   adjustment to interest and the failure-to-pay penalty for one day.
24         Wherefore, the United States of America, Plaintiff, requests the Court
25   to enter judgment in favor of the United States and against Teymour
26   Khoubian for $558,022.44 as of April 26, 2019, plus all subsequent
27   ///
28   ///
                                               5
     Case 2:19-cv-03984-RGK-AFM Document 1 Filed 05/07/19 Page 7 of 36 Page ID #:7




 1   statutory accruals including interest and penalties, plus costs and expenses,
 2   less an adjustment to interest and the failure-to-pay penalty for one day.
 3
 4    Dated: May 7, 2019                   NICOLA T. HANNA
                                           United States Attorney
 5
                                           THOMAS D. COKER
 6                                         Assistant United States Attorney
 7                                         Chief, Tax Division

 8                                         /s/ Andrew T. Pribe
 9                                         ANDREW T. PRIBE
                                           Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             6
Case 2:19-cv-03984-RGK-AFM Document 1 Filed 05/07/19 Page 8 of 36 Page ID #:8




                             Exhibit 1
                                                                         007
Case
Case2:19-cv-03984-RGK-AFM
     2:17-cr-00452-MWF Document
                          Document
                                96 Filed
                                   1 Filed
                                         11/02/18
                                            05/07/19
                                                   Page
                                                     Page
                                                        1 of928
                                                              of 36
                                                                  Page
                                                                    Page
                                                                       ID #:652
                                                                          ID #:9




                                                                            008
Case
 Case2:19-cv-03984-RGK-AFM
       2:17-cr-00452-MWF Document
                           Document
                                  96 1Filed
                                        Filed
                                            11/02/18
                                              05/07/19Page
                                                       Page2 of
                                                             1028
                                                                of 36
                                                                    Page
                                                                      Page
                                                                         ID #:653
                                                                            ID #:10




                                                                              009
Case
 Case2:19-cv-03984-RGK-AFM
       2:17-cr-00452-MWF Document
                           Document
                                  96 1Filed
                                        Filed
                                            11/02/18
                                              05/07/19Page
                                                       Page3 of
                                                             1128
                                                                of 36
                                                                    Page
                                                                      Page
                                                                         ID #:654
                                                                            ID #:11




                                                                              010
Case
 Case2:19-cv-03984-RGK-AFM
       2:17-cr-00452-MWF Document
                           Document
                                  96 1Filed
                                        Filed
                                            11/02/18
                                              05/07/19Page
                                                       Page4 of
                                                             1228
                                                                of 36
                                                                    Page
                                                                      Page
                                                                         ID #:655
                                                                            ID #:12




                                                                              011
Case
 Case2:19-cv-03984-RGK-AFM
       2:17-cr-00452-MWF Document
                           Document
                                  96 1Filed
                                        Filed
                                            11/02/18
                                              05/07/19Page
                                                       Page5 of
                                                             1328
                                                                of 36
                                                                    Page
                                                                      Page
                                                                         ID #:656
                                                                            ID #:13




                                                                              012
Case
 Case2:19-cv-03984-RGK-AFM
       2:17-cr-00452-MWF Document
                           Document
                                  96 1Filed
                                        Filed
                                            11/02/18
                                              05/07/19Page
                                                       Page6 of
                                                             1428
                                                                of 36
                                                                    Page
                                                                      Page
                                                                         ID #:657
                                                                            ID #:14




                                                                              013
Case
 Case2:19-cv-03984-RGK-AFM
       2:17-cr-00452-MWF Document
                           Document
                                  96 1Filed
                                        Filed
                                            11/02/18
                                              05/07/19Page
                                                       Page7 of
                                                             1528
                                                                of 36
                                                                    Page
                                                                      Page
                                                                         ID #:658
                                                                            ID #:15




                                                                              014
Case
 Case2:19-cv-03984-RGK-AFM
       2:17-cr-00452-MWF Document
                           Document
                                  96 1Filed
                                        Filed
                                            11/02/18
                                              05/07/19Page
                                                       Page8 of
                                                             1628
                                                                of 36
                                                                    Page
                                                                      Page
                                                                         ID #:659
                                                                            ID #:16




                                                                              015
Case
 Case2:19-cv-03984-RGK-AFM
       2:17-cr-00452-MWF Document
                           Document
                                  96 1Filed
                                        Filed
                                            11/02/18
                                              05/07/19Page
                                                       Page9 of
                                                             1728
                                                                of 36
                                                                    Page
                                                                      Page
                                                                         ID #:660
                                                                            ID #:17




                                                                              016
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           10 18
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:661
                                                                                 #:18




                                                                                017
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           11 19
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:662
                                                                                 #:19




                                                                                018
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           12 20
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:663
                                                                                 #:20




                                                                                019
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           13 21
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:664
                                                                                 #:21




                                                                                020
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           14 22
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:665
                                                                                 #:22




                                                                                021
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           15 23
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:666
                                                                                 #:23




                                                                                022
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           16 24
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:667
                                                                                 #:24




                                                                                023
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           17 25
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:668
                                                                                 #:25




                                                                                024
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           18 26
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:669
                                                                                 #:26




                                                                                025
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           19 27
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:670
                                                                                 #:27




                                                                                026
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           20 28
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:671
                                                                                 #:28




                                                                                027
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           21 29
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:672
                                                                                 #:29




                                                                                028
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           22 30
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:673
                                                                                 #:30




                                                                                029
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           23 31
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:674
                                                                                 #:31




                                                                                030
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           24 32
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:675
                                                                                 #:32




                                                                                031
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           25 33
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:676
                                                                                 #:33




                                                                                032
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           26 34
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:677
                                                                                 #:34




                                                                                033
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           27 35
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:678
                                                                                 #:35




                                                                                034
Case
 Case2:19-cv-03984-RGK-AFM
      2:17-cr-00452-MWF Document
                           Document
                                 96 1Filed
                                        Filed
                                           11/02/18
                                              05/07/19Page
                                                        Page
                                                           28 36
                                                              of 28
                                                                 of 36Page
                                                                        Page
                                                                           ID ID
                                                                              #:679
                                                                                 #:36




                                                                                035
